The instrument declared on was executed by most of the children of William Little, who had then lately died, possessed of a large estate, and certain of his children had exhibited a script, which purported to be a will, but which was denied by the parties to this covenant. The covenant recites the invalidity of the will, and binds the parties interchangeably to employ counsel and to bear an equal share of the expense of controverting the will. The covenant then proceeds as follows: "And it is further expressly stipulated and agreed upon by all the contracting parties, that if the will is set aside, and the estate is to be divided between the heirs at law and distributees of the said         (180) William Little, deceased, and Hugh Little and Patsey or Martha Little, the two oldest children of the said William Little (who are said to have been born out of wedlock), shall have an equal and full share of the said estate of William Little." Hugh Little and Patsey both signed the bond and contributed to carry on the suit, which resulted in setting aside the script and a division of the estate among the heirs at law and next kin, from which the two oldest, Hugh and Patsey, were excluded on account of their illegitimacy. Hobbs, the defendant, after the execution of the covenant, married one of the coobligors, Polly Sherrill, and as her husband and administrator (she having died in the *Page 138 
mean-time) received a large amount of money and estate, say, $2,500, but refused to contribute anything to Hugh and Patsey; on account of which refusal each of them brought suit separately against him on the covenant. In this case the counsel for the defendant objected to the form of the action because the two had not sued jointly. The court, upon the point reserved, ruled that the action was well brought, and the defendant appealed.
Several objections were made to plaintiff's recovery in this case, all of which have been abandoned in this Court except the second in order, viz., that there were two covenantees in that part of the instrument, the breach of which is assigned as the ground of this action, and that these should have joined. We do not think this objection can be sustained.
The parties to this covenant other than Hugh and Patsey Little, bind themselves, each separately, to the two latter in the sum of $5,000, to allow the said Hugh and Patsey a full share of their father's estate. The interest of the covenantees in this stipulation is manifestly (181)  several. Damages for its violation result to each, irrespective of the other, and, consequently, each may maintain an action, according to the destinction taken in Eccleston v. Clipsham, 1 Saun., 153. In a note to that case it is stated that though a covenant be with two or more, jointly, yet if the interest and cause of action of the convenantees [covenantees] be several, the covenant shall be taken to be several, and each of the covenantees may bring an action for his particular damage, notwithstanding the words of the covenant are joint, and for this there are cited a number of authorities.
The law now seems to be settled that the insertion or omission of words of severance, such as "with them and each of them," can make no difference as to the covenantees, but that the action will in all cases follow the interest, without regard to the words of the covenant.
The paragraph cited on the argument from 1 Chitty Pleading, 12, is based upon Petrie v. Bury, 10 E. Com. L., 108, and the language of the author is to be interpreted with reference to the principles decided in that case. It was a covenant with three persons that if covenantor's wife survived him, that his heirs, executors, and administrators should pay to them an annuity for her. Here a joint action was held necessary, for the reasons as stated by the judges who delivered the opinions, that it was a trust, and the covenantee's trustees, who were not to have any part of the money to their own use, but jointly receive the same as a *Page 139 
security for the execution of the trust, like a trust conferred, in a similar way, upon executors.
This case recognizes the distinction taken by Williams in his notes to Saunders, referred to above, viz., that the rights of covenantees as to actions upon the covenants will depend upon the nature of their interests, whether joint or several.
PER CURIAM.                                       Affirmed.
(182)